Citation Nr: 0502278	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis-C.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for renal disease and heart 
damage with anasarca as a result of medical treatment by the 
Department of Veterans Affairs.  


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 2001 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

With regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for hepatitis-C, the Board 
notes that during the pendency of this appeal the criteria 
for rating hepatitis were revised, effective July 2, 2001.  

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a noncompensable evaluation was 
warranted for hepatitis which was healed and nonsymptomatic.  
A 10 percent evaluation was awarded for demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (in effect prior to July 2, 
2001).

The criteria for evaluation of infectious hepatitis effective 
from July 2, 2001, under 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug- induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows: a 
noncompensable evaluation is warranted for nonsymptomatic 
hepatitis.  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or 
for incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly or for incapacitating episodes (with symptoms as 
just described) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 38 C.F.R. § 4.114, Diagnostic Code 7345 (effective on 
and after July 2, 2001). Identical provisions govern the 
evaluation of hepatitis C.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (effective on and after July 2, 2001).

In the veteran's case, at a VA primary care clinic in January 
2001, the assessments included hepatitis-C and possible 
cirrhosis of the liver.  The VA physician referred the 
veteran to the GI [gastrointestinal] service for a possible 
liver biopsy.   

At a VA cardiology clinic in April 2001, on abdominal 
examination, the veteran's liver edge was noted to be tender 
and down three fingers below the right costal margin.  The 
impressions were arteriosclerotic heart disease, history of 
hepatitis-C, and suspect cirrhosis secondary to history of 
hepatitis-C.  The VA cardiologist recommended that the 
veteran have a hepatology consult to rule out cirrhosis of 
the liver.    

At a VA general medical examination in April 2004, the 
veteran's medical history included hypertension, coronary 
artery disease status post myocardial infarction in 1999 with 
subsequent pacemaker placement, acute renal failure which 
resolved, and hepatitis-C.  With regard to hepatitis-C, it 
was noted that the veteran was diagnosed with hepatitis-A in 
service and he was diagnosed with hepatitis-C at the time of 
his heart attack in 1999.  The veteran stated that at the 
time of the diagnosis of hepatitis-C he was not offered any 
treatment except monitoring.  He complained of worsening 
right upper quadrant pain which he described as a constant 
"toothache." He had no nausea, vomiting, diarrhea, 
constipation, or rashes.  He had not been seen by a liver or 
gastrointestinal specialist for evaluation of his hepatitis-
C.  He had not had a liver biopsy or recent hepatitis 
studies.  The impression was that his hepatitis was stable.  
The examiner suggested that the veteran have current liver 
function tests and a hepatitis-C viral load and be evaluated 
by a gastroenterologist.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist is breached when VA 
does not conduct a supplemental examination recommended by 
its own physician.  See Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  Therefore, as VA physicians have recommended 
that the veteran undergo further evaluation of his hepatitis-
C by a specialist in gastroenterology, further development is 
required, and this case will be remanded for that purpose.  

The Board notes that hepatitis-C is currently the veteran's 
sole service connected disability and he has contended that 
symptomatology of hepatitis-C prevents him from engaging in 
substantially gainful employment.  The Board finds that the 
issue of entitlement to TDIU is inextricably intertwined with 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for hepatitis-C, and so appellate review of 
that issue will be deferred pending completion of action on 
the remand.

The veteran has stated that he is in receipt of disability 
benefits from the Social 
Security Administration (SSA).  Records of the SSA decision 
on the veteran's claim to that agency and the medical 
evidence considered by SSA are pertinent to the veteran's 
TDIU claim and should be obtained while this case is in 
remand status.  See Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board also notes that a rating decision in January 2003 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for renal disease and heart damage with 
anasarca as a result of VA treatment.  In a statement 
received in September 2003, the veteran stated that the 
medication Amiodarone prescribed by VA physicians had caused 
kidney failure and damage to other organs.  The veteran's 
September 2003 constituted a timely notice of disagreement 
with the January 2003 rating decision.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2004).  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the temporary 
total rating issues.  See 38 C.F.R. § 19.26 (2004).  Although 
the Board in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain 
copies of the decision by SSA on the 
veteran's claim for disability benefits 
and of the medical records considered by 
SSA in connection with that claim.

2.  The AMC should arrange for the 
veteran to be examined by a specialist in 
gastroenterology, if available, or by a 
physician with appropriate training and 
expertise to determine the current nature 
and severity of the veteran's hepatitis-
C.  It is imperative that the examiner 
review the pertinent medical records in 
the claims file.  All indicated 
diagnostic and laboratory studies should 
be performed.  The examiner should report 
whether the veteran's hepatitis-C is 
manifested by fatigue, malaise, anorexia, 
weight loss, hepatomegaly, nausea, 
vomiting, arthralgia, or right upper 
quadrant pain.  The examiner should also 
report whether the veteran has had 
incapacitating episodes of hepatitis-C 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) and if so, 
the total duration of such incapacitating 
episodes in the last 12 months.

3.  The AMC should then readjudicate the 
veteran's claims.  If the AMC denies the 
benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

4.  The AMC should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which denied entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for renal disease and heart damage 
with anasarca as a result of VA 
treatment.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




